,DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 simply restates claim limitations that are already set forth in parent claim 24 and does not further limit claim 24. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandler (US 10,760,853) in view of Sands (US 4,927,188), and further in view of Nettesheim et al. (US 2013/0255572).

Regarding claims 24 and 25, Chandler discloses a system, comprising: a fluid probe body 63 comprising first and second threaded cavities (upper parts of 74 and 88, see Fig. 4); a threaded extension 64 coupled to the fluid probe body; a distal fluid inlet (78 and lower part of 74) extending through the fluid probe body 63 and the threaded extension 64, the distal fluid inlet meeting the first threaded cavity at an inlet interface (see Fig. 4); a distal fluid outlet (86 and lower part of 88) extending through the fluid probe body 63 and the threaded extension 64, the distal fluid outlet meeting the second threaded cavity at an outlet interface (Id.); and a ring 71 coupled to an end of the threaded extension that is distal to the fluid probe body (Id., ring 71 is coupled to extension 64 by means of connected structure and is at distal end of body 63), a fluid inlet orifice of the distal fluid inlet circumscribed by the ring, a fluid outlet orifice of the distal fluid outlet circumscribed by the ring (Id., ring 72 surrounds both inlet and outlet orifices); and a socket 48 coupled to the threaded extension 64 via an adapter member 70, the adapter member screwed to the threaded extension (see Fig. 5 and col. 4 line 65 to col. 5 line 8) and attached to a lid 62 of the socket.
Chandler does not teach that the adapter member 70 is attached to the lid by being screwed to the lid. However, it is generally known that there are many structures and mechanisms to attach a threaded flange type opening adapter to a container wall/lid. Sands 
Chandler also does not teach the socket 48 containing a semiconductor die. Incorporation of a semiconductor die in the form of, for example, a RFID chip, is well-known in the art and is widely used and universally applicable for many and various types of objects, including a container/socket like the one of Chandler, for the purpose of tracking and identifying the objects easily and efficiently. Furthermore, Nettesheim et al. discloses putting a RFID chip in a container for storing and information about the container (see Abstract). As such it would have been obvious to one of ordinary skill in the art to incorporate an RFID chip, which is a semiconductor die, into the socket object 48 of Chandler, in order to the have the universally applicable advantage of being able to quickly identify and track the socket object/container and provide information about it. 

Regarding claim 26, Chandler does not teach the ring 71 extending through a probe orifice in the socket. However, it is known to use sealing rings at many various locations along a fitted connection to achieve the same sealing performance. Sands discloses fitting a threaded extension 10 of a device into a socket opening 64, by threading it into an adapter 16 in a similar 

Regarding claim 27, Chandler discloses that there is a fluid inlet member 76 positioned inside the first threaded cavity, the fluid inlet member comprising a proximal fluid inlet (see Fig. 4 and col. 5 lines 20-24).

Regarding claim 28, Chandler discloses that there is a fluid outlet member 90 positioned inside the second threaded cavity, the fluid outlet member comprising a proximal fluid outlet (see Fig. 4 and col. 5 lines 46-48).

Regarding claim 29, Chandler discloses that there is a counterscrew member 70,72 coupled to the threaded extension (Fig. 5 and col. 4 line 65 to col. 5 line 9).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139.  The examiner can normally be reached on M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PAUL M. WEST/Primary Examiner, Art Unit 2861